SWINGPLANE VENTURES, INC. Alcantara 200, piso 6 Las Condes, Santiago, Chile, 7550159 July 10, 2013 VIA EDGAR AND BY E-MAIL Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3030 Attention: Tiffany Piland Pamela Howell Re: Swingplane Ventures, Inc. Form 8-K Filed February 25, 2013 Amendment No. 1 to Form 8-K Filed May 10, 2013 Amendment No. 2 to Form 8-K Filed May 13, 2013 Form 10-Q for Quarterly Period Ended March 31, 2013 Filed May 20, 2013 File No. 000-54571 Dear Madams: On behalf of our Company, Swingplane Ventures, Inc., a Nevada corporation (the “Company”), we acknowledge receipt of your letter dated June 26, 2013 regarding the Company’s Current Report on Form 8-K originally filed February 25, 2013, and the amendments thereto filed as noted above(the “8-K Reports”).The Company notes your request for a filing by July 11, 2013.The Company currently has the Form 10-Q/A in review by its auditors and will have the revised Form 8-K/A Amendment No. 3 in review by July 12, 2013.The Company expects to have comments and final review by its auditors on the Form 10-Q/A by July 12, 2013 and its Form 8-K/A by Tuesday, July 16, 2013 and will immediately commence filing of documents as soon as they receive sign off. We ask your consideration in allowing the extra few days to get our filings made. If you have any questions regarding this request for an extension, please do not hesitate to contact me directly at 800-373-0537. Best Regards, /s/Carlos De la Torre Carlos De la Torre President cc:file Mark Lee – Greenberg Taurig, LLP 2
